EXHIBIT 10.3

Domino’s Pizza, Inc.

Independent Director Compensation Schedule

The following table sets forth the compensation received by independent
directors of Domino’s Pizza, Inc., effective July 1, 2006:

 

Compensation Type

   Amount

Annual Retainer

   $ 40,000 per year

Board of Directors Meeting Fee

   $ 2,000 per meeting

Committee Meeting Fee

   $ 1,500 per meeting

Audit Chairperson Retainer

   $ 15,000 per year

Compensation Committee Chairperson Retainer

   $ 10,000 per year

Nominating and Corporate Governance Committee Chairperson Retainer

   $ 10,000 per year

Annual Stock Option Grant

     7,500 shares per year